            Case MDL No. 2954 Document 11-1 Filed 06/23/20 Page 1 of 1



                BEFORE THE UNITED STATES JUDICIAL PANEL ON
                        MULTIDISTRICT LITIGATION


IN RE WELLS FARGO PAYCHECK                     MDL No. 2954
PROTECTION PROGRAM LITIGATION



                                SCHEDULE OF ACTIONS

Plaintiff          Defendants       District         Civil Action No. Judge Assigned

BAM             Wells Fargo &    District of         0:20-cv-01345-   Chief Judge
Navigation, LLC Co.; Wells Fargo Minnesota           JTR-ECW          John R.
                Bank, N.A.                                            Tunheim
